                       Case 1:19-cr-10080-NMG Document 1249 Filed 06/01/20 Page 1 of 2

                                       MARTIN G. WEINBERG, P.C.
                                             ATTORNEY AT LAW

  20 PARK PLAZA, SUITE 1000                                                              EMAIL ADDRESSES:
BOSTON, MASSACHUSETTS 02116
                                                                                         owlmcb@att.net
                                                                                         owlmgw@att.net
      (617) 227-3700


     FAX (617) 338-9538


    NIGHT EMERGENCY:
       (617) 901-3472




                                               June 1, 2020

    Via ECF
    The Honorable Nathaniel M. Gorton
    United States District Court
    One Courthouse Way, Suite 2300
    Boston, MA 02210

                  RE: USA v. Sidoo et al, 19-CR-10080, Pending Motions

    Dear Judge Gorton:

            For ease of reference, and in light of the relatively large number of pending motions in this
    matter, the Defendants respectfully submit the below chart providing the docket numbers for each
    motion, accompanying memorandum, response, and reply.

    Motion                                                    Motion     Memo       Response       Reply
                                                              Dkt. #     Dkt. #     Dkt. #         Dkt. #
    Amy and Gregory Colburn’s Joint Motion to Dismiss         341        N/A        1170           1232
    Second Superseding Indictment
    Defendant John Wilson’s Motion to Sever                   992        995        1135           1202
    Defendant John Wilson’s Motion to Dismiss                 993        995        1135           1202
    Defendant John Wilson’s Motion to Strike                  994        995        1135           1202
    Defendants’ Motion to Suppress Title III Interceptions    1015       N/A        1138           1183
    or Alternatively for a Franks Hearing
    Defendants’ Motion to Dismiss for Lack of Venue           1019       1020       1170           1234
    Defendants’ Motion to Dismiss Count One Insofar as it     1021       1022       1170           1232
    Alleges Conspiracy to Defraud Testing Companies of
    Property and Honest Services
    Defendant William McGlashan’s Motion to Dismiss           1023       N/A        1170           N/A
    Count Seven of the Fourth Superseding Indictment
    Defendants’ Motion to Suppress Evidence Derived           1024       1025       1138           1199
    from the Government’s Four Wiretaps
    Defendant I-Hsin “Joey” Chen’s Motion to Dismiss          1026       N/A        1170           N/A
    Count Five of the Fourth Superseding Indictment
    Defendants’ Motion to Dismiss Pursuant to Federal         1031       1032       1170           1233
    Rules of Criminal Procedure 8 and 12(b)(3)(B)(i), (iv),
    and (v)
    Defendants’ Motion to Sever Pursuant to Federal Rules     1033       1034       1136           1215
    of Criminal Procedure 12(B)(3)(D) and 14
            Case 1:19-cr-10080-NMG Document 1249 Filed 06/01/20 Page 2 of 2
Elisabeth Kimmel’s Motion to Dismiss Pursuant to           1035     1036      1170      1235
Federal Rules of Criminal Procedure 12(b)(1) and
12(b)(3)(B)
Defendants’ Motion to Dismiss (1) Count One Insofar        1037     1038      1170      1237
as it Alleges Conspiracy to Commit Honest Services
Fraud against the University of Southern California and
Georgetown University and (2) Count Two Alleging
Conspiracy to Commit Federal Programs Bribery
Defendants’ Motion to Dismiss the Money Laundering         1039     1040      1170      1238
Conspiracy (Count III)                                                                  1239
Defendants’ Motion to Dismiss Count One Insofar as it      1041     1042      1170      1228
Alleges Conspiracy to Defraud Universities of Property
Defendant Robert Zangrillo’s Motion to Dismiss             1043     1056      1137      1200
Counts One and Four Insofar as they Allege Cheating
in Online Courses
Defendant Robert Zangrillo’s Motion to Strike the          1045     1046      1137      1201
Class-Taking Allegations or, in the Alternative, to
Sever Counts One and Four, and to Sever his Trial
Motion     for    Reconsideration     Regarding      the   1184     N/A       1236      N/A
Applicability of the Court’s May 8, 2020 Order to
Defendant John Wilson
Motion to Strike the Second Sentence of Paragraph 119      1244     1245      N/A       N/A
and All of Paragraph 121 from the Fourth Superseding
Indictment



                                                             Respectfully,


                                                             Martin G. Weinberg, Esq.

cc: AUSA Eric Rosen
